Title: Virginia Delegates to Samuel Nightingale Jr., 14 October 1780
From: Virginia Delegates
To: Nightingale, Samuel, Jr.


Sr.
Philadelphia Octr. 14th 1780
You will observe by the enclosed letter from his Excellency the Govr. of Virginia how much that State are obliged by your kind, and voluntary interposition, in its favor in the Affair of the Comitee. Its present distresses in which the welfare of the whole Union in [sic] much concernd from your passd Conduct induces us to hope you will Continue your good offices in procuring as much of the Cargo as is adjudged to Virginia to be sent on to that State which is now Invaded by a powerfull Land and Sea force, and which renders the Contents of that Cargo of infinite importance to that State; Virginia having heretofore greatly disfurnishd herself by lending Arms &.c. to the Neighbouring States & the Continent.
We have taken the proper steps to facilitate the whole being transported by land to Virginia, (if the State of Rhode Island shd. comply with the request of Congress in purchasing what may be adjudged to the Recaptors;) or a part—that part which may be adjudged to the State—the Qr. Mastr. Genl. being directed by a resolution of Congress to have them transported without loss of time. Could we request the favor of you to sti⟨p⟩ulate […]
